UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     JULIE A. MADARANG,                              DOCKET NUMBER
                   Appellant,                        SF-0831-14-0267-I-1

                  v.

     OFFICE OF PERSONNEL                             DATE: August 4, 2014
       MANAGEMENT,
                   Agency.



                THIS FINAL ORDER IS NONPRECEDENTIAL 1

            Julie A. Madarang, Olongapo City, Zambales, Philippines, pro se.

            Patrick Jennings, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1       The appellant has filed a petition for review of the initial decision, which
     dismissed her survivor annuity benefits appeal as untimely filed with no good
     cause shown for the delay. Generally, we grant petitions such as this one only
     when: the initial decision contains erroneous findings of material fact; the initial

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board's case law. See 5 C.F.R. § 1201.117(c).
                                                                                      2

     decision is based on an erroneous interpretation of statute or regulation or the
     erroneous application of the law to the facts of the case; the judge’s rulings
     during either the course of the appeal or the initial decision were not consistent
     with required procedures or involved an abuse of discretion, and the resulting
     error affected the outcome of the case; or new and material evidence or legal
     argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the initial decision, which is now the Board’s final decision.            5 C.F.R.
     § 1201.113(b).
¶2      The appellant first applied for survivor annuity benefits based on the federal
     service of her late husband in 2004. Initial Appeal File (IAF), Tab 5 at 40. The
     Office of Personnel Management (OPM) denied that application by letter dated
     October 22, 2004. Id. at 39. The appellant applied for survivor annuity benefits a
     second time in January 2011. Id. at 27-31. OPM denied that application in initial
     and reconsideration decisions. Id. at 5-6, 24-26. OPM’s reconsideration decision
     dated November 5, 2013, included notice to the appellant of her right to file a
     Board appeal within 30 days after the date of the decision or 30 days after receipt
     of the decision, whichever was later. Id. at 5-6.
¶3        The appellant filed a Board appeal challenging the denial of her application
     on January 13, 2014. Id. at 1-5. In her initial appeal, the appellant alleged that
     she received OPM’s reconsideration decision on either November 25, 2013, or
     November 28, 2013. IAF, Tab 1 at 2, 4. The administrative judge issued an
     acknowledgment order directing the appellant to file evidence and argument
     showing that her appeal was timely or that good cause existed for the delay. IAF,
     Tab 2 at 2-3.    Although the appellant submitted evidence in response to the
                                                                                        3

     administrative judge’s order, her evidence did not relate to the timeliness issue.
     IAF, Tabs 6-9. The administrative judge issued an initial decision dismissing the
     appeal as untimely filed. IAF, Tab 10, Initial Decision (ID). The administrative
     judge found that the appellant’s appeal was untimely because the postmark date
     on her appeal was more than 30 days after the November 28, 2013 date that the
     appellant stated she had received OPM’s letter, and that the appellant failed to
     establish good cause for her filing delay. ID at 3-4.
     The appellant has failed to show good cause for the delay in filing her appeal.
¶4        The administrative judge found that the appellant’s appeal was filed 16 days
     after the filing deadline.   ID at 4.   We agree with this finding because the
     appellant claims that she received OPM’s letter on November 25, 2013, or
     November 28, 2013, but her appeal is postmarked January 13, 2014. IAF, Tab 1
     at 2-4, 19.   The postmark date of January 13, 2014, is 46 days after the
     November 28, 2013 later receipt date and 16 days after the 30-day time limit for
     filing an appeal. 5 C.F.R. § 1201.22.
¶5        The appellant has the burden of proof to show the timeliness of her appeal
     or good reason for the delay. 5 C.F.R. § 1201.56(a)(2)(ii). To establish good
     cause for the untimely filing of an appeal, a party must show that she exercised
     due diligence or ordinary prudence under the particular circumstances of the case.
     Alonzo v. Department of the Air Force, 4 M.S.P.R. 180, 184 (1980).                To
     determine whether an appellant has shown good cause, the Board will consider
     the length of the delay, the reasonableness of her excuse and her showing of due
     diligence, whether she is proceeding pro se, and whether she has presented
     evidence of the existence of circumstances beyond her control that affected her
     ability to comply with the time limits or of unavoidable casualty or misfortune
     which similarly shows a causal relationship to her inability to timely file her
     petition. Moorman v. Department of the Army, 68 M.S.P.R. 60, 62-63 (1995),
     aff’d, 79 F.3d 1167 (Fed. Cir. 1996) (Table).
                                                                                           4

¶6         The appellant does not specifically address the reason for her untimely
     filing. She states that she found a document in December 2013 that showed that
     her deceased husband honorably retired as a civilian employee of the U.S. Naval
     Base. IAF, Tab 7 at 1; see, e.g., IAF, Tab 1 at 16. However, the appellant does
     not indicate the exact date she discovered the document or how this discovery
     might have affected the timeliness of her appeal. IAF, Tab 7 at 1.
¶7         The appellant submitted additional evidence on petition for review. Petition
     for Review (PFR) File, Tabs 1, 4. Because the appellant has not shown that the
     evidence submitted on petition for review is new and material evidence not
     previously available despite her due diligence, we need not consider this
     evidence. See Banks v. Department of the Air Force, 4 M.S.P.R. 268, 271 (1980).
     In any event, the evidence is duplicative of evidence previously submitted. 2 See
     IAF, Tab 1 at 14-18, Tab 5 at 23, Tab 7 at 1. Additionally, the evidence does not
     address the issue of timeliness and instead relates to the merits of the OPM
     decision. PFR File, Tab 1, Tab 4.
¶8         Because the appellant has failed to show due diligence in the filing of her
     appeal, she has not established good cause for her late filing.          See White v.
     Department of Justice, 103 M.S.P.R. 312, ¶ 10 (2006), aff'd, 230 F. App’x 976
     (Fed. Cir. 2007) (dismissing an appeal as untimely when the appellant did not
     establish good cause for 5-day filing delay).

     The appellant’s claims concerning her late husband’s military service are not
     properly before the Board in this appeal.
¶9       The appellant contends that her late husband was a veteran who should not be
     discriminated against. IAF, Tab 6 at 3. Additionally, she argues that her late
     husband was in the military and is covered by the Uniformed Services


     2
       The appellant has submitted a February 19, 2014 affidavit on petition for review that
     was not previously submitted.        PFR File, Tab 4.       However, this affidavit is
     substantively identical to the February 18, 2014 affidavit that she previously submitted
     before the administrative judge. IAF, Tab 7.
                                                                                  5

Employment and Reemployment Rights Act of 1994 (codified at 38 U.S.C.
§§ 4301-4333) (USERRA). IAF, Tab 1 at 4. To the extent that the appellant
alleges claims under the Veterans Employment Opportunities Act of 1998
(VEOA) and USERRA regarding OPM’s denial of her application for survivor
benefits, the Board does not address the merits of these claims because, as
previously discussed, the appellant’s appeal against OPM is untimely. 5 C.F.R.
§ 1201.22. To the extent that the appellant is alleging that her late husband’s
employing agency violated his veterans’ preference rights or discriminated
against him based on his uniformed service, she would need to raise such claims
in a separate appeal against the employing agency.         We take no position on
whether the Board would have jurisdiction over any such appeal.

                NOTICE TO THE APPELLANT REGARDING
                   YOUR FURTHER REVIEW RIGHTS
     You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit. You must submit your request to
the court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

     The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
                                                                                6

Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,   at   our    website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.